People v Blum (2017 NY Slip Op 01969)





People v Blum


2017 NY Slip Op 01969


Decided on March 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2017

Tom, J.P., Acosta, Richter, Manzanet-Daniels, Kahn, JJ.


3292 669/08

[*1]The People of the State of New York, Respondent,
vJohn Blum, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Lorca Morello of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Nancy Killian of counsel), for respondent.

Order, Supreme Court, New York County (John S. Moore, J.), entered December 15, 2010, which, upon granting defendant's motion for reargument and rehearing to the extent of conducting a rehearing of his risk level determination, adhered to its prior order entered on or about August 10, 2010, adjudicating defendant a level three sexually violent offender pursuant to the Sexual Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Regardless of whether defendant's correct point score is 145 or, as he claims, 125 points, we find no basis for a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant, including scientific and medical evidence, were outweighed by the seriousness of the underlying sexual offense.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 16, 2017
CLERK